MEMORANDUM **
Gerardo Morales-Alejo, a.k.a. Louie Lira, Jr., appeals his conviction and sentence for armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d), and unlawful possession of a firearm in connection with a crime of violence, in violation of 18 U.S.C. § 924(c)(1).
The district court did not abuse its discretion in admitting the testimony of the F.B.I. special agent. Defense counsel “opened the door” to this testimony by inquiring on cross-examination about the government’s plea agreement with the co-defendant, including the government’s promise to recommend a sentencing reduction. See United States v. Vaandering, 50 F.3d 696, 704 (9th Cir.1995). The government was justified in introducing rebuttal testimony to establish that the co-defendant’s sentence reduction was not unusual. See e.g., United States v. Rivera, 43 F.3d 1291, 1295 (9th Cir.1995).
A proper foundation was laid for the agent’s testimony because the trial judge questioned the special agent about his pertinent experience. Finally, the probative value was not substantially outweighed by the danger of undue prejudice.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.